DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Dependent claims 31 and 40 are objected to as containing allowable subject matter if incorporated into their respective independent claims along with their respective intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 27-30, 32-39 and 41-45 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ye et al (U.S. Pub. No. 20200068608 A1).

As per claims 27, 36 and 45 Yi disclosed a method comprising: receiving with a user equipment in a wireless communications system an indication (paragraph.101) {The gNB 704 may subsequently transmit to the UE 702 a contention resolution message that may contain a temporary C-RNTI and UE contention resolution ID.}, wherein the user equipment was previously configured for using physical uplink shared channel sub-physical resource block resources such that available physical resource block in at least one subframe or narrowband are reorganized into a number of sub-physical resource blocks (paragraph.100) {RRC connection request may, in some embodiments, include the UE identity (e.g., TMSI), UE capabilities and a connection establishment cause.  In some embodiments, the UE capability information may be provided in a capability information element in a separate RRC message in a PUSCH.  The UE 702 can signal its capability for support of sub-PRB PUSCH in its capability information.  Until such capability information is received, the gNB 704 may not configure the UE 702 for support of PUSCH with sub-PRB allocation.} wherein the indication is configured to indicate an availability of a sub- physical resource block resource allocation (paragraph.94) {Existing LTE standard, the minimum uplink or downlink resource allocation that may be scheduled for non-narrowband (NB)-IoT UEs is 1 physical resource block (PRB). To improve the PUSCH spectral efficiency for efeMTC, sub-PRB allocation (i.e. resource allocation less than 1 PRB) can be supported}; and determining by the user equipment whether to use sub- physical resource block resource allocation based on the received indication (paragraphs. 103 and 104) {Afterwards, the gNB 704 may transmit to the UE 702 a sub-PRB allocation for a UL transmission.  The UE 702 may then transmit data on the resources indicated by the sub-PRB allocation}.

As per claims 28 and 37 Yi disclosed the method of claim 27, wherein the indication is configured to indicate the sub-physical resource block resource allocation comprised in one bit, wherein the bit is set (paragraph.114) {1 bit may be used as a sub-PRB flag}.

As per claims 29 and 38 Yi disclosed the method of claim 27, wherein the indication is a physical resource block - based resource allocation without one bit to indicate the sub-physical resource block allocation (paragraph.114) {This may be added 
to indicate if the allocation is sub-PRB allocation or allocation in units of 
PRBs.}.

As per claims 30 and 39 Yi disclosed the method of claim 28, wherein for the user equipment being in a radio resource control connection, the indication is comprised in downlink control information (Paragraph.146) { The indication can follow Rel-13 eMTC, where RRC configures a subset of candidate RLs, and the DCI selects one of the candidates.  In this embodiment, the UE may assume that the total transmission duration, which can be calculated by the number of RUs multiplied by the number of subframes per RU multiplied by the number of repetitions, may not exceed the maximum total number of (valid) subframes of transmission defined for CE mode A and CE mode B.}.


As per claims 32 and 41 Yi disclosed the method of claim 27, wherein, for the user equipment being in Coverage Enhancement Mode A, the sub-PRB resource allocation within a narrowband is given by a new resource allocation type (Paragraph. 198).

As per claims 33 and 42 Yi disclosed the method according to claim 27, wherein a subcarrier assignment within at least one narrowband follows a sub-physical resource bock resource allocation table where 3-subcarrier and 6-subcarrier assignments are supported with physical resource bock resources fully used, or follows a subset of the sub-physical resource bock table or physical resource bocks to be used for the sub- physical resource bock allocation are implicitly or explicitly configured with a physical resource bock offset (paragraph.177).

As per claims 34 and 43 Yi disclosed the method according to claim 27, wherein, for the user equipment being in Coverage Enhancement Mode B or for the user equipment in idle mode during a random access channel procedure where the user equipment sent an identification message to a base station, an index of a first physical resource bock within the at least one narrowband to be used for sub-physical resource bock allocation is explicitly signaled, is determined implicitly, or is pre-defined, and wherein the sub-physical resource bock resource allocation within a narrowband is given with a new resource allocation type (paragraph.104).

As per claims 35 and 44 Yi disclosed the method according to claim 27, wherein, for the user equipment being in Coverage Enhancement Mode B or for the user equipment in idle mode during a random access channel procedure where the user equipment sent an identification message to the base station, an index of a first physical resource bock within the at least one narrowband to be used for sub- physical resource bock allocation is explicitly signaled, is determined implicitly, or is pre-defined, and wherein the sub-physical resource bock resource allocation within the at least one narrowband is given with a new resource allocation type (paragraph 161 and Table 5) {CE mode B with Msg3}.

Response to Arguments
Applicant's arguments filed 2/2/2022 have been fully considered but they are not persuasive. 
Applicant argued that prior art failed to disclose the amended limitation of the independent claims.
As to applicant’s argument examiner has cited pertinent excerpts and explanation to address the newly added limitation in all independent claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated in PTO form 892.

Applicant's future amendments need to comply with the requirements of MPEP § 
714.02, MPEP § 2163.04 and MPEP § 2163.06. 

"with respect to newly added or amended claims, applicant should show support  in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added). 

"The use of a confusing variety of terms for the same thing should not be permitted. 

New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 
(Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.

 Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced." 

"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "  

The examiner has cited particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASGHAR H BILGRAMI whose telephone number is (571)272-3907.  The examiner can normally be reached on M-F 6 AM to 9 PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ASGHAR H BILGRAMI/Primary Examiner, Art Unit 2647